Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 17, 18, 20 and 26, the prior art of record fails to disclose a closure device wherein at least one of at least one first locking portion protrudes from a base body along an axis of rotation and at least one first locking portion includes a first latching protrusion and an at least one second locking portion includes a second latching protrusion, wherein in a closed position the first latching protrusion and second latching protrusion are positively held in engagement with each other in combination with all the limitations in independent claim 17.
Regarding claim 28, the prior art of record fails to disclose a closure device wherein at least one closure element of a first closure part includes two first locking portions arranged on a base body of the at least one closure element on different sides of an axis of rotation, the at least one second closure part includes two second locking portions, wherein in a closed position the first locking portions and the second locking portions are positively in engagement with each other, wherein the first locking portions each include a first latching protrusion, wherein the first latching protrusion of one of the first locking portions points radially to the inside and the first latching protrusion of the other one of the first locking portions points radially to the outside, and wherein in the closed position the first latching protrusions each are in engagement with a second latching protrusion of an associated second locking portion of the at least one second closure part in combination with all the limitations in independent claim 28.
Regarding claim 29, the prior art of record fails to disclose a closure device wherein a blocking element in a closed position is arranged on a side of at least one first locking portion facing away from at least one second locking portion, and wherein at least one of in the closed position the blocking portion is arranged radially inside the at least one first locking portion, a blocking element is adjustable relative to the base element of the at least one second closure part, and the blocking element is magnetically pretensioned in the direction of a blocking position for blocking the engagement of the at least one first locking portion and the at least one second locking portion with each other in combination with all the limitations in independent claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677